Exhibit 10.3

 

 

June 20, 2016

 

Re:Employment Agreement

 

Dear David:

This mutually agreeable form of employment agreement (this “Agreement”), will be
your employment agreement with Eastman Kodak Company and will be effective on
July 1, 2016 (the “Effective Date”).  For purposes of this Agreement, the term
“Company” shall refer to Eastman Kodak Company.

 

1.Terms Schedule

Some of the terms of your employment are in the attached schedule (your
“Schedule”), which is part of this Agreement.

2.Your Position, Performance and Other Activities

(a)Position.  You will be employed in the position stated in your Schedule.  

(b)Authority, Responsibilities, and Reporting.  Your authority, responsibilities
and reporting relationships will correspond to your position and will include
any particular authority, responsibilities and reporting relationships that the
Company’s Board of Directors (the “Board”) or any officer of the Company to whom
you report may assign to you from time to time.

(c)Performance.  You are expected to devote your best efforts and all of your
business time to the affairs of the Company.  You may, however, engage in any
charitable, civic and community activities, provided, however, such activities
do not materially interfere with your duties and responsibilities.

3.Your Compensation

(a)Salary.  You will receive an annual base salary (your “Salary”).   Commencing
on the Effective Date, your Salary will be the amount set forth in your
Schedule.  Your Salary will be paid in accordance with the Company’s normal
payroll practices.

(b)Annual Incentive.  You will be eligible to participate in the Company’s
short-term variable pay plan for its management level employees, known as
Executive Compensation for Excellence and Leadership (“EXCEL”) (your “Annual
Incentive”).  Your annual target award under EXCEL will be determined in
accordance with your Schedule.  Any actual award in a given annual performance
period will depend upon performance against corporate goals selected by
management and approved by the appropriate committee

 

--------------------------------------------------------------------------------

-2-

 

of the Board and will be paid in the discretion of such committee and
management.  The terms of the EXCEL plan itself govern and control all
interpretations of the plan. 

(c)Long-Term Incentive Awards.  You will be eligible to participate in the
Company’s Long-Term Incentive (LTI) program under the Eastman Kodak Company 2013
Omnibus Incentive Plan (the “Omnibus Plan”).  The amount and form of the award
(the “Long-Term Equity Award”) to be granted to you will be determined by the
Company in accordance with the terms of the Omnibus Plan and your Schedule.  The
specific terms, conditions and restrictions on any Long-Term Equity Award will
be contained in the Administrative Guide and Award Notice delivered to you
within twenty (20) business days of the grant date.

(d)Promotion Equity Awards.  On or shortly after the Effective Date, you will be
granted the promotion equity awards stated in your Schedule (your “Promotion
Equity Awards”) under the Omnibus Plan, which will be subject to the terms and
conditions set forth in your Schedule and the applicable Award Notice. Your
Promotion Equity Awards are stated on your Schedule in terms of dollar ($)
value. The actual number of restricted stock units that you will be granted will
be calculated by dividing the target dollar value to be delivered in restricted
stock units by the closing price of the Company’s stock on the New York Stock
Exchange on the grant date.  The actual number of stock options that you will be
granted will be calculated by dividing the target dollar value to be delivered
in stock options by the fair value of the stock options, which will be estimated
pursuant to the Black-Scholes model used by the Company for such purpose.

4.Your Benefits

Employee Benefit Plans.

  During your employment, you will be entitled to participate in the Company’s
employee benefit plans, including plans that provide retirement and welfare
benefits.

(b)Vacation.  You will be entitled to paid annual vacation on the same basis as
immediately prior to the Effective Date.

(c)Additional Benefits.  During your employment, you will be provided any
additional benefits stated in your Schedule.

5.Termination of Your Employment

(a)No Reason Required.  Neither you nor the Company is under any obligation to
continue your employment.  In addition, you or the Company may terminate your
employment at any time for any reason, or for no reason, subject to compliance
with Section 5(c).

(b)Related Definitions.

(1)“Cause” means any of the following:  (A) your continued failure, for a period
of at least 30 calendar days following a written warning, to perform your duties
in a manner deemed satisfactory by your supervisor, in the exercise of his or
her sole discretion; (B) your failure to follow a lawful written directive of
the Chief Executive Officer, your supervisor or the Board; (C) your willful
violation of any material rule, regulation, or policy that may be established
from time to time for the conduct of the Company’s business; (D) your unlawful
possession, use or sale of narcotics or other controlled substances, or
performing job duties while illegally used controlled substances are present in
your system; (E) any act or omission or

 

--------------------------------------------------------------------------------

-3-

 

commission by you in the scope of your employment (a) which results in the
assessment of a civil or criminal penalty against you or the Company, or (b)
which in the reasonable judgment of your supervisor could result in a material
violation of any foreign or U.S. federal, state or local law or regulation
having the force of law; (F) your conviction of or plea of guilty or no contest
to any crime involving moral turpitude; (G) any misrepresentation of a material
fact to, or concealment of a material fact from, your supervisor or any other
person in the Company to whom you have a reporting relationship in any capacity;
or (H) your breach of the Company’s Business Conduct Guide or the Eastman Kodak
Company Employee’s Agreement. 

(2) “Disability” means disability under the terms of the Company’s Long-Term
Disability Plan.

(3)“Good Reason” means any of the following:  (A) a material diminution in your
total target cash compensation, comprised of your Salary and target Annual
Incentive; (B) a material diminution in your authority or responsibilities as
provided in Section 2(b); (C) the transfer of your primary work site to a new
primary work site that increases your one-way commute to work by more than 35
miles; (D) any material breach of this Agreement by the Company; (E) any
purported termination by the Company of your employment other than as expressly
permitted by this Agreement; or (F) a Change of Control (as defined below) event
followed by your involuntary termination (as determined by the Board or the
appropriate committee of the Board) within two years of the Change of Control
event.

(4) “Change of Control” means the occurrence of any of the following events:

(A)any “person” (as such term is defined in Section 3(a)(9) of the Securities
Exchange Act of 1934 (“Exchange Act”) and as used in Sections 13(d)(3) and
14(d)(2) of the Exchange Act), is or becomes a “beneficial owner” (as defined in
Rule 13d-3 under the Exchange Act), directly or indirectly, of the Company’s
securities representing 50% or more of the combined voting power of the
Company’s then outstanding securities eligible to vote for the election of the
Board (“Company Voting Securities”); provided, however, that the event described
in this paragraph (A) shall not be deemed to be a Change of Control by virtue of
an acquisition of Company Voting Securities: (a) by the Company or any
Subsidiary, (b) by any beneficial owner of the Company’s securities as of the
Effective Date, (c) by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any Subsidiary, (d) by any underwriter temporarily
holding securities pursuant to an offering of such securities or (e) pursuant to
a Non-Qualifying Transaction (as defined in paragraph (B) of this definition);

(B)the consummation of a merger, consolidation, statutory share exchange or
similar form of corporate transaction involving the Company that requires the
approval of the Company’s shareholders, whether for such transaction or the
issuance of securities in the transaction (a “Business Combination”), unless
immediately following such Business Combination: (a) more than 50% of the total
voting power of (x) the entity resulting from such Business Combination (the
“Surviving Entity”), or (y) if applicable, the ultimate parent corporation that
directly or indirectly has beneficial ownership of at least 95% of the voting
power, is represented by Company Voting Securities that were outstanding
immediately prior to such Business Combination (or, if applicable, is
represented by shares into which such Company Voting Securities were converted

 

--------------------------------------------------------------------------------

-4-

 

pursuant to such Business Combination), and such voting power among the holders
thereof is in substantially the same proportion as the voting power of such
Company Voting Securities among the holders thereof immediately prior to the
Business Combination, (b) no person (other than any employee benefit plan (or
related trust) sponsored or maintained by the Surviving Entity or the parent),
is or becomes the beneficial owner, directly or indirectly, of 50% or more of
the total voting power of the outstanding voting securities eligible to elect
directors of the parent (or, if there is no parent, the Surviving Entity) and
(c) at least a majority of the members of the board of directors of the parent
(or, if there is no parent, the Surviving Entity) following the consummation of
the Business Combination were Incumbent Directors (as defined in the Omnibus
Plan) at the time of the Board’s approval of the execution of the initial
agreement providing for such Business Combination (any Business Combination
which satisfies all of the criteria specified in (a), (b) and (c) of this
paragraph (B) shall be deemed to be a “Non-Qualifying Transaction”); 

(C)the consummation of a sale of all or substantially all of the Company’s
assets (other than to an Affiliate); or

(D)approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.

Notwithstanding the foregoing, a Change of Control shall not be deemed to occur
solely because any person acquires beneficial ownership of more than 50% of the
Company Voting Securities as a result of the acquisition of Company Voting
Securities by the Company which reduces the number of Company Voting Securities
outstanding; provided that if after such acquisition by the Company such person
becomes the beneficial owner of additional Company Voting Securities that
increases the percentage of outstanding Company Voting Securities beneficially
owned by such person (and in all cases results in beneficial ownership of more
than 50% of the Company Voting Securities), a Change of Control shall then
occur.

Advance Notice Generally Required.

  

(1)To terminate your employment, either you or the Company must provide a
Termination Notice to the other.  A “Termination Notice” is a written notice
that states the specific provision of this Agreement on which termination is
based, including, if applicable, the specific clause of the definition of Cause
or Good Reason and a reasonably detailed description of the facts that permit
termination under that clause; provided, that the failure to include any fact in
a Termination Notice that contributes to a showing of Cause or Good Reason does
not preclude either party from asserting that fact in enforcing its rights under
this Agreement.

If you do not give a Termination Notice within 90 days after you have knowledge
that an event constituting Good Reason has occurred, the event will no longer
constitute Good Reason.  In addition, you must give the Company 30 days to cure
the first event constituting Good Reason.

(2)You and the Company agree to provide at least 30 days’ advance Termination
Notice of any termination, unless your employment is terminated by the Company
for Cause or because of your Disability or death.  If you die or become Disabled
after you provide a valid Termination Notice with Good Reason or the Company
provides Termination Notice without Cause, your termination will be

 

--------------------------------------------------------------------------------

-5-

 

treated as a termination with Good Reason or without Cause, effective as of the
date of your Disability or death. 

Following receipt of such notice, the Company may, at its sole discretion,
choose to either (1) waive that notice period (thereby immediately terminating
your employment) or (2) place you on paid leave, at your then-current salary for
any or all of the notice period.

(d)With Good Reason or Without Cause.  If the Company terminates your employment
without Cause or you terminate your employment with Good Reason:

(1)The Company will pay the following as of the end of your employment:  (A)
accrued but unpaid Salary up to the last day of your employment, and (B) any
accrued expense reimbursements and other cash entitlements (including for
accrued expense reimbursement for which supporting documentation is submitted
within 30 days after termination of your employment) (together, your “Accrued
Compensation”).  In addition, the Company will timely pay you any amounts and
provide you any benefits that are required, or to which you are entitled, under
any plan, contract or arrangement of the Company as of the end of your
employment (together, your “Other Benefits”).

(2)The Company will pay you severance (“Severance Payments”) in an amount equal
to (A) the sum of your Base Salary for the fiscal year in which the Termination
Notice is given multiplied by (B) the severance multiplier provided on your
Schedule (your “Severance Multiplier”).  

(3)Your Annual Incentive will be governed by the terms of the EXCEL plan and any
applicable Administrative Guide or Award Notice.

(4)Your Long-Term Equity Awards and Promotion Equity Awards will continue to
vest and remain exercisable according to the terms of the applicable Award
Agreement.  The benefits in this Section 5(d)(4) are referred to as “Continued
Vesting.”

(e)For Cause or without Good Reason.  If the Company terminates your employment
for Cause or you terminate your employment without Good Reason, the Company will
pay your Accrued Compensation and your Other Benefits; however, you will forfeit
any unvested equity.

(f)For Your Disability or Death.  If your employment terminates as a result of
your Disability or death, the Company will pay your Accrued Compensation and
will provide Continued Vesting and your Other Benefits.

(g)Benefits Bearing.  In no event shall any of the severance payments or
benefits provided under this Section 5 be “benefits bearing.”

(h)Clawback.  In the event you breach any of the terms of the Eastman Kodak
Company Employees’ Agreement, this Agreement or the release described in Section
5(i) below, in addition to and not in lieu of any other remedies that the
Company may pursue against you, no further severance payments will be made to
you pursuant to this Section 5 and you agree to immediately repay to the Company
all moneys previously paid to you pursuant to this Section 5.

 

--------------------------------------------------------------------------------

-6-

 

(i)Timing.  The benefits provided in this Section 5 will begin at the end of
your employment, and any cash payments owed to you under this Section 5 will be
paid in one lump sum 65 days following your date of termination except for
Severance Payments, which will be made consistently with the Company’s normal
payroll cycles and begin as soon as administratively practicable after your
separation from service subject to Section 5(j).  Notwithstanding the foregoing,
any Severance Payments and any Continued Vesting will only be provided if, at
the time of your termination, you provide a release of any and all claims you
may have with respect to the Company (other than the benefits provided in
Section 4 and the other rights under this Agreement that continue following your
employment) in a form provided by the Company such that you have taken all
action necessary for such release to become effective and irrevocable no later
than 65 days following your date of termination.  The Termination Allowance Plan
(“TAP”) provides broad-based severance benefits to eligible Company
employees.  In accordance with the terms of TAP, you acknowledge that the amount
of TAP benefits for which you may become eligible is calculated by reducing the
benefit determined under the TAP formula by the Severance Payments under this
Agreement.  Since the Severance Payments (a minimum of one year’s base salary)
exceed the maximum benefit payable under TAP (six month’s base salary), you
agree that if you become eligible for Severance Payments under this Agreement
you will not be entitled to TAP benefits.  Should a court nevertheless award you
TAP benefits in such circumstances, you agree that the amount of Severance
Payments will be reduced by such award and be immediately repaid to the
Company. 

(j)Section 409A.  This Agreement is intended to comply with or be exempt from
the requirements of Section 409A of the Code (“Section 409A”) with respect to
amounts, if any, subject thereto and shall be interpreted, construed and
performed consistent with such intent.  To the extent you would otherwise be
entitled to any payment that under this Agreement, or any plan or arrangement of
the Company or its affiliates, constitutes “deferred compensation” subject to
Section 409A, and that if paid during the six months beginning on the date of
termination of your employment would be subject to the Section 409A additional
tax because you are a “specified employee” (within the meaning of Section 409A
and as determined by the Company), the payment, together with any earnings on
it, will be paid to you on the earlier of the six-month anniversary of your date
of termination or your death.  Similarly, to the extent you would otherwise be
entitled to any benefit (other than a payment) during the six months beginning
on termination of your employment that would be subject to the Section 409A
additional tax, the benefit will be delayed and will begin being provided
(together, if applicable, with an adjustment to compensate you for the delay) on
the earlier of the six-month anniversary of your date of termination or your
death or change in control (within the meaning of Section 409A).  In addition,
any payment or benefit due upon a termination of your employment that represents
“deferred compensation” subject to Section 409A shall be paid or provided to you
only upon a “separation from service” as defined in Treas. Reg. §
1.409A-1(h).  Each payment under this Agreement shall be deemed to be a separate
payment for purposes of Section 409A, amounts payable under Sections 5(d)(1) and
5(d)(2) shall be deemed not to be “deferred compensation” subject to Section
409A to the extent provided in the exceptions in Treas. Reg. Sections
1.409A-1(b)(4) (“short-term deferrals”) and (b)(9) (“separation pay plans,”
including the exception under subparagraph (iii)) and other applicable
provisions of Treas. Reg. Section 1.409A-1 through A-6.

Notwithstanding anything to the contrary in this Agreement or elsewhere, any
payment or benefit under this Agreement or otherwise that is exempt from Section
409A pursuant to Treas. Reg. Section 1.409A-1(b)(9)(v)(A) or (C) shall be paid
or provided to you only to the extent that the expenses are not incurred, or the
benefits are not provided, beyond the last day of your second taxable year
following your taxable year in which the “separation from service” occurs; and
provided further that such expenses are reimbursed no

 

--------------------------------------------------------------------------------

-7-

 

later than the last day of your third taxable year following the taxable year in
which your “separation from service” occurs.  Except as otherwise expressly
provided herein, to the extent any expense reimbursement or the provision of any
in-kind benefit under this Agreement is determined to be subject to Section
409A, the amount of any such expenses eligible for reimbursement, or the
provision of any in-kind benefit, in one calendar year shall not affect the
expenses eligible for reimbursement in any other taxable year (except for any
life-time or other aggregate limitation applicable to medical expenses), in no
event shall any expenses be reimbursed after the last day of the calendar year
following the calendar year in which you incurred such expenses, and in no event
shall any right to reimbursement or the provision of any in-kind benefit be
subject to liquidation or exchange for another benefit. 

 

6.On-going Restrictions on Your Activities

(a)Employee’s Agreement.  You acknowledge and agree that your Eastman Kodak
Company Employee’s Agreement is and will remain in full force and effect,
including, without limitation, the provisions therein regarding nondisclosure of
confidential information, non-competition with the Company during, and for up to
eighteen (18) months following any termination of, your employment and
non-solicitation of Company employees, customers and suppliers during, and for
up to twelve (12) months following any termination of, your employment.  

(b)Your Importance to the Company and the Effect of this Section 6.  You
acknowledge that:

(1)In the course of your involvement in the Company’s activities, you will have
access to confidential information and the Company’s client base and will profit
from the goodwill associated with the Company.  On the other hand, in view of
your access to confidential information and your importance to the Company, if
you compete with the Company for some time after your employment, the Company
will likely suffer significant harm.  In return for the benefits you will
receive from the Company and to induce the Company to enter into this Agreement,
and in light of the potential harm you could cause the Company, you agree to the
provisions of this Section 6.  The Company would not have entered into this
Agreement if you did not agree to this Section 6.

(2)This Section 6 may limit your ability to earn a livelihood.  You acknowledge,
however, that complying with this Section 6 will not result in severe economic
hardship for you or your family.

(c)Transition Assistance.  During the 90 days after Termination Notice has been
given, you will take all actions the Company may reasonably request to maintain
for the Company the business, goodwill and business relationships with any
Clients.

(d)Notice to New Employers.  Before you accept employment with any other person
or entity while your Eastman Kodak Company Employee’s Agreement is in effect,
you will provide the prospective employer with written notice of the provisions
of your Eastman Kodak Company Employee’s Agreement and will deliver a copy of
the notice to the Company.

7.Effect on Other Agreements

(a)Prior Employment Agreements.  As of the Effective Date, this Agreement will
supersede your Emergence Contract dated July 30, 2013; provided, however, your
Eastman Kodak Company Employee’s Agreement will remain in effect.

 

--------------------------------------------------------------------------------

-8-

 

(b)Effect on Other Agreements; Entire Agreement.  This Agreement and your
Eastman Kodak Company Employee’s Agreement are the entire agreement between you
and the Company with respect to the relationship contemplated by this Agreement
and supersedes any earlier agreement, written or oral, with respect to the
subject matter of this Agreement.  In entering into this Agreement, no party has
relied on or made any representation, warranty, inducement, promise or
understanding that is not in this Agreement.  

8.  Successors

(a)Assignment by You.  You may not assign this Agreement without the Company’s
consent.  Also, except as required by law, your right to receive payments or
benefits under this Agreement may not be subject to execution, attachment, levy
or similar process.  Any attempt to effect any of the preceding in violation of
this Section 8(a), whether voluntary or involuntary, will be void.

(b)Assumption by Any Surviving Company.  Before the effectiveness of any merger,
consolidation, statutory share exchange or similar transaction (including an
exchange offer combined with a merger or consolidation) involving the Company (a
“Reorganization”) or any sale, lease or other disposition (including by way of a
series of transactions or by way of merger, consolidation, stock sale or similar
transaction involving one or more subsidiaries) of all or substantially all of
the Company’s consolidated assets (a “Sale”), the Company will cause (1) the
Surviving Company to unconditionally assume this Agreement in writing and (2) a
copy of the assumption to be provided to you.  After the Reorganization or Sale,
the Surviving Company will be treated for all purposes as the Company under this
Agreement.  The “Surviving Company” means (i) in a Reorganization, the entity
resulting from the Reorganization or (ii) in a Sale, the entity that has
acquired all or substantially all of the assets of the Company.

9.  General Provisions

(a)Administrator.  All compensation and benefits provided under this Agreement
will be administered by the Chief Human Resources Officer for the Company (the
“Administrator”).  The Administrator will have total and exclusive
responsibility to control, operate, manage and administer such compensation and
benefits in accordance with their terms and all the authority that may be
necessary or helpful to enable him to discharge his responsibilities with
respect to them.  Without limiting the generality of the preceding sentence, the
Administrator will have the exclusive right to: interpret this Agreement, decide
all questions concerning eligibility for and the amount of compensation and
benefits payable, construe any ambiguous provision, correct any default, supply
any omission, reconcile any inconsistency, and decide all questions arising in
the administration, interpretation and application of this Agreement.  The
Administrator will have full discretionary authority in all matters related to
the discharge of his responsibilities and the exercise of his authority,
including, without limitation, his construction of the terms of this Agreement
and his determination of eligibility for compensation and benefits.  It is the
intent of the parties hereto, that the decisions of the Administrator and his
actions with respect to this Agreement will be final and binding upon all
persons having or claiming to have any right or interest in or under this
Agreement and that no such decision or actions shall be modified upon judicial
review unless such decision or action is proven to be arbitrary or capricious.

(b)Withholding.  You and the Company will treat all payments to you under this
Agreement as compensation for services.  Accordingly, the Company may withhold
from any payment any taxes that are required to be withheld under any law, rule
or regulation.

 

--------------------------------------------------------------------------------

-9-

 

(c)Confidentiality.  You agree to keep the existence of this letter confidential
except that you may review it with your financial advisor, attorney or
spouse/partner and with the Administrator. 

(d)Severability.  If any provision of this Agreement is found by any court of
competent jurisdiction (or legally empowered agency) to be illegal, invalid or
unenforceable for any reason, then (1) the provision will be amended
automatically to the minimum extent necessary to cure the illegality or
invalidity and permit enforcement and (2) the remainder of this Agreement will
not be affected.  In particular, if any provision of Section 6 is so found to
violate law or be unenforceable because it applies for longer than a maximum
permitted period or to greater than a maximum permitted area, it will be
automatically amended to apply for the maximum permitted period and maximum
permitted area.

(e)No Set-Off.  Your and the Company’s respective obligations under this
Agreement will not be affected by any set-off, counterclaim, recoupment or other
right you or any member of the Company may have against each other or anyone
else (except as this Agreement specifically states).  You do not need to seek
other employment or take any other action to mitigate any amounts owed to you
under this Agreement, and those amounts will not be reduced if you do obtain
other employment.  

(f)Notices.  All notices, requests, demands and other communications under this
Agreement must be in writing and will be deemed given (1) on the business day
sent, when delivered by hand or facsimile transmission (with confirmation)
during normal business hours, (2) on the business day after the business day
sent, if delivered by a nationally recognized overnight courier or (3) on the
third business day after the business day sent if delivered by registered or
certified mail, return receipt requested, in each case to the following address
or number (or to such other addresses or numbers as may be specified by notice
that conforms to this Section 9(f)):

If to you, to your address set forth above.

If to the Company or any other member of the Company, to:

Eastman Kodak Company

343 State Street

Rochester, New York 14650

Attention:  General Counsel

Facsimile:  585-724-9448

(g)Amendments and Waivers.  Any provision of this Agreement may be amended or
waived but only if the amendment or waiver is in writing and signed, in the case
of an amendment, by you and the Company or, in the case of a waiver, by the
party that would have benefited from the provision waived.  Except as this
Agreement otherwise provides, no failure or delay by you or the Company to
exercise any right or remedy under this Agreement will operate as a waiver, and
no partial exercise of any right or remedy will preclude any further exercise.

(h)Jurisdiction; Choice of Forum; Costs. You and the Company irrevocably submit
to the exclusive jurisdiction of any state or federal court located in the
County of New York over any controversy or claim arising out of or relating to
or concerning this Agreement or any aspect of your employment with the Company
(together, an “Employment Matter”).  Both you and the Company (1) acknowledge
that the forum stated in this Section 9(h) has a reasonable relation to this
Agreement and to the relationship between you and the Company and that the
submission to the forum will apply even if the forum chooses to apply

 

--------------------------------------------------------------------------------

-10-

 

non-forum law, (2) waive, to the extent permitted by law, any objection to
personal jurisdiction or to the laying of venue of any action or proceeding
covered by this Section 9(h) in the forum stated in this Section, (3) agree not
to commence any such action or proceeding in any forum other than the forum
stated in this Section 9(h) , and (4) agree that, to the extent permitted by
law, a final and non-appealable judgment in any such action or proceeding in any
such court will be conclusive and binding on you and the Company.  However,
nothing in this Agreement precludes you or the Company from bringing any action
or proceeding in any court for the purpose of enforcing the provisions of this
Section 9(h).  To the extent permitted by law, the Company will pay or reimburse
any reasonable expenses, including reasonable attorney’s fees, you incur as a
result of any Employment Matter.   

(i)Governing Law.  This Agreement will be governed by and construed in
accordance with the law of the State of New York applicable to contracts made
and to be performed entirely within that state.

(j)Counterparts.  This Agreement may be executed in counterparts, each of which
will constitute an original and all of which, when taken together, will
constitute one agreement.

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the date first above written.

 

 

 

EASTMAN KODAK COMPANY

 

 

 

By:

/s/ Jeffrey J. Clarke

 

Name

Jeffrey J. Clarke

 

Title

Chief Executive Officer

 

 

EXECUTIVE

 

 

 

/s/ David E. Bullwinkle

David E. Bullwinkle

 

 

 

--------------------------------------------------------------------------------

Exhibit 10.3

 

 

David e bullwinkle

Employment Agreement Terms Schedule

 

Position

Chief Financial Officer and Senior Vice President, Eastman Kodak Company

Base Salary

$400,000

Annual Cash Performance Incentive under Company’s Executive Compensation for
Excellence and Leadership (EXCEL) Plan1

 

The target level for your Annual Incentive will be 65% of your Base Salary.

 

The maximum payout under the EXCEL Plan is 200%.

 

Total Target Cash Compensation is $660,000.

Long-Term Incentive Compensation

Annual equity grants are determined by the Executive Compensation Committee each
year at its discretion.

Promotion Equity Grant

 

 

Target Award Value:  $600,000

 

Your promotion equity grant will be comprised of 50% Restricted Stock Units
(RSUs) and 50% Non-Qualified Stock Options (NQSOs), each with vesting in three
substantially equal annual installments on the first, second and third
anniversaries of the grant date.  An award notice will be issued to you within
20 days of the grant date.

Severance Multiplier

1X  Base Salary

Change of Control

In the case of a Change of Control event followed by an involuntary termination2
within two years following the Change of Control, severance would be paid after
the 409(a) waiting period.

Additional Benefits

None

 

 

1EXCEL Plan performance metrics are determined annually by the Executive
Compensation Committee

2 Leaving Reasons and associated eligibility are reviewed and approved by the
Executive Compensation Committee

 

 